Citation Nr: 1021590	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  95-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Veteran testified before 
the undersigned at a hearing held at the RO in October 1999. 

The Board remanded this case in July 1997, January 2000, 
January 2004, and June 2006.  On September 5, 2008, the Board 
denied service connection for low back disability and for 
entitlement to a TDIU.  The Veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a September 2009 Order, the Court granted a 
joint motion for remand filed by the parties, and vacated and 
remanded the case to the Board.

The appeal is REMANDED to the AOJ, and VA will notify the 
appellant if further action is required.


REMAND

The joint motion accepted by the Court determined that VA had 
not obtained outstanding records that might be pertinent to 
the low back claim.

Specifically the joint motion noted that the Veteran claimed 
he injured his back during a motor vehicle accident in 
service, and that he had requested that VA obtain military 
police records, morning reports (despite his contention that 
he was not treated until a year after the incident), and unit 
records to verify the incident.  The joint motion noted that 
the Veteran's unit in service during Vietnam was the 218th  
CC & S and the U.S. Army Depot in Long Binh.  The joint 
motion indicated that the RO had never tried to obtain those 
records, instead concluding that they would not be helpful.  

The alleged motor vehicle accident was the overturning of an 
18-wheeler water tanker in which the Veteran was a passenger.  
The Veteran has indicated that J.M. or L.L. was the driver at 
the time.  As to the date of the incident, the Veteran has 
vacillated between fall of 1968 and spring of 1969 (he served 
in Vietnam from May 1968 to July 1969).

The joint motion also noted that the Veteran testified before 
the undersigned that he had been treated at a VA facility in 
"Little Rock" around 1973, but that VA had not attempted to 
obtain records associated with that treatment.

Given the above, the Board finds that further development is 
required prior to adjudication of the claims.

The Board also notes that it is unclear whether the Veteran 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  A former representative in 2008 
suggested that he was receiving such benefits, although other 
documents submitted by the Veteran suggest this is not the 
case.  On remand, the RO should clarify whether he is in fact 
receiving SSA disability benefits.

The Board notes that in January 2010, an attorney affiliated 
with the representative argued that there was no basis for 
further development of this case.  Given the Court's Order 
and the joint motion, the Board finds her suggestion to be 
inapt.  It is the Board's determination that further 
development is in fact warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain medical records 
for the Veteran from the Little Rock, 
Arkansas VA medical facility(ies) for 
1973 to the present.  The RO should 
document its efforts to obtain the 
referenced records.

2.   The AOJ should contact the National 
Personnel Records Center (NPRC) and/or 
other appropriate facility and request 
such facility(ies) search their records 
for military police reports addressing a 
truck accident involving the Veteran 
and/or J.M. or L.L. occurring between 
fall of 1968 and spring of 1969 in 
Vietnam.  The AOJ should also contact the 
NPRC and request that facility to search 
for any morning reports for the Veteran 
for the period from fall of 1968 to 
spring of 1969, and to provide any such 
reports located.  The AOJ should 
additionally contact the appropriate 
facility(ies) to obtain the unit records 
for each unit (i.e., the 218th  CC & S 
and the U.S. Army Depot in Long Binh) to 
which the Veteran was assigned in 1968 
and 1969.

3.  The AOJ should contact the Veteran, 
through his representative, and request 
that he clarify whether he is in receipt 
of disability benefits from the Social 
Security Administration.  If he responds 
in the affirmative, the AOJ should 
attempt to obtain a copy of the SSA 
decision awarding the Veteran disability 
benefits, as well as a copy of the record 
upon which the Veteran's award of SSA 
disability benefits was based, and a copy 
of the records associated with any 
subsequent disability determinations by 
the SSA. 

4.  Thereafter, the AOJ should review the 
claims files and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the AOJ 
should undertake any other indicated 
development and readjudicate the issues 
on appeal.

If the benefits sought on appeal are not granted to the 
Veteran's satisfaction, the AOJ should issue a supplemental 
statement of the case and provide the Veteran and his 
representative an appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

